Order entered November 20, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00456-CV

                      GAREN KEITH WYATT, Appellant

                                         V.

                   TURBO RESTAURANTS, LLC, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-00019

                                      ORDER

      Before the Court is appellant’s November 18, 2020 unopposed second

motion for an extension of time to file his brief on the merits. We GRANT the

motion and extend the time to December 21, 2020. We caution appellant that a

further extension request will be disfavored.


                                                /s/   ERIN A. NOWELL
                                                      JUSTICE